838 N.E.2d 2 (2005)
217 Ill.2d 569
297 Ill.Dec. 515
PEOPLE State of Illinois, respondent,
v.
Victor M. BARCIK, petitioner.
No. 101001.
Supreme Court of Illinois.
December 1, 2005.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate that portion of its judgment in People v. Barcik, 357 Ill.App.3d 1043, 294 Ill.Dec. 305, 830 N.E.2d 717 (2005), which holds that the appellate court lacks jurisdiction over appellant's *3 post-conviction appeal. The appellate court is directed to assume jurisdiction of the post-conviction appeal and to resolve the appeal on its merits.